 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    RAMON MARISCAL ALVAREZ,
                                                    NO: 2:20-CV-0085-TOR
 8                              Plaintiff,
                                                    ORDER CLOSING FILE, DISMISSAL
 9          v.                                      WITHOUT PREJUDICE

10    ZAGARY Z. HELMS, Yakima Police
      Officer; and THOMAS JEFFERSON,
11    Yakima Police Officer,

12                              Defendants.

13         BEFORE THE COURT is Plaintiff’s purported Complaint (ECF No. 1) and

14   the Clerk’s Notice of Deficient Filing (ECF Nos. 2, 3). Having reviewed the file

15   and the records contained therein, the Court is fully informed.

16         On March 2, 2020, Plaintiff filed a Complaint accompanied by an

17   attachment, Civil Cover Sheet, and Proposed Summons. ECF No. 1. The

18   Complaint was not accompanied by the required filing fee or an Application to

19   Proceed in District Court without Prepaying Fees or Costs. The Clerk of Court

20   provided notice of this deficiency to Plaintiff and warned him that the case is



     ORDER CLOSING FILE, DISMISSAL WITHOUT PREJUDICE ~ 1
 1   subject to dismissal unless the fee or application was filed by March 16, 2020.

 2   ECF Nos. 2, 3. Plaintiff was also advised that he did not properly sign his

 3   Complaint. The first Notice of Deficiency included a form Application to Proceed

 4   In Forma Pauperis, as well as a Complaint signature page. Plaintiff obviously

 5   receive the Notice because on March 9, 2020, he returned the signature page to his

 6   Complaint. ECF No. 4. Plaintiff did not comply with the filing fee or application

 7   to proceed in forma pauperis.

 8         Payment of a filing fee is required to institute a suit in the United States

 9   District Courts, 28 U.S.C. § 1914, while the in forma pauperis statute allows the

10   courts to waive the filing fee for indigent persons, 28 U.S.C. § 1915. Failure to

11   comply with either provision for instituting a suit warrants dismissal of the action.

12   See Rodriguez v. Cook, 169 F.3d 1176 (9th Cir. 1999) (appeal dismissed for failure

13   to pay the filing fee or be eligible for in forma pauperis status).

14   ACCORDINGLY, IT IS HEREBY ORDERED:

15         This action is DISMISSED without Prejudice. The District Court

16   Executive is hereby directed to enter this Order and Judgment accordingly, furnish

17   copies to Plaintiff at his last known address, and CLOSE the file.

18         DATED March 24, 2020.

19

20                                    THOMAS O. RICE
                               Chief United States District Judge


     ORDER CLOSING FILE, DISMISSAL WITHOUT PREJUDICE ~ 2
